Opinion issued November 21, 2017




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-16-00960-CR
                          ———————————
                      ADRIAN WILLIAMS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 263rd District Court
                          Harris County, Texas
                      Trial Court Case No. 1475112


                         MEMORANDUM OPINION

      After appellant, Adrian Williams, pleaded guilty without an agreed

punishment recommendation to the offense of aggravated robbery with a deadly

weapon, the trial court sentenced appellant to fifteen years’ imprisonment. This
sentence is within the applicable range.1 The trial court certified that this was not a

plea-bargain case, and that appellant had the right of appeal. See TEX. R. APP. P.

25.2(a)(2). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386

U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by

presenting a professional evaluation of the record and supplying this Court with

references to the record and legal authority. See id. at 744, 87 S. Ct. at 1400; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that

he has thoroughly reviewed the record and that he is unable to advance any grounds

of error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that he mailed a copy of the motion to

withdraw and Anders brief to appellant and informed him of his right to file a

response and to access the record. See In re Schulman, 252 S.W.3d 403, 408 (Tex.

Crim. App. 2008). Appellant did not file a pro se Anders response or a request for

the record.


1
      See TEX. PENAL CODE § 29.03(b) (offense of aggravated robbery is first-
      degree felony); 12.32 (first-degree felony punishable by imprisonment from
      5 to 99 years or life).
                                           2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether appeal is wholly

frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing

court must determine whether arguable grounds for review exist); Bledsoe v. State,

178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (reviewing court is not to address

merits of each claim raised in Anders brief or pro se response after determining there

are no arguable grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may

challenge a holding that there are no arguable grounds for appeal by filing a petition

for discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178

S.W.3d at 827 n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.2 See TEX. R. APP. P. 43.2(a). Attorney Allen C. Isbell must

immediately send the required notice and file a copy of that notice with the Clerk of




2
      Appointed counsel still has a duty to inform appellant of the result of this
      appeal and that he may, on his own, pursue discretionary review in the Texas
      Court of Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27
      (Tex. Crim. App. 2005).
                                          3
this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4